DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the processor including processing logic programmed to: control operation of the plurality of LEDs to illuminate the at least one pupil; focus the lens component to view the at least one pupil; capture one or more images of the at least one pupil using the image capture component; locate the pupil in the one or more images; display the one or more images of the pupil on the operator display screen; and analyze the one or more images of the pupil to determine refractive error of the examinee” in claim 1;
“the processing logic is further programmed to wirelessly transmit the one or more images and the refractive error of the pupil to a remote device” in claim 3;
“the processing device configured to execute instructions that cause the photorefraction ocular screening device to: activate the attention-getting stimuli to attract an examinee's direction of gaze toward the lens component; focus the lens component to view both pupils of the examinee; control the plurality of NIR LEDs to illuminate both pupils of the examinee in a plurality of different illumination patterns; capture, using the image capture component, a plurality of images of the pupils corresponding to the plurality of different illumination patterns; locate the pupils in the plurality of images; display the plurality of images on the operator display screen; analyze the plurality of images to determine refractive error of the examinee; and display operator-relevant information on the operator display screen” in claim 14;
“the processing device is further configured to execute instructions that cause the photorefraction ocular screening device to calibrate the photorefraction ocular screening device to ensure that both pupils are detected and predetermined acceptance criteria are met” in claim 15;
“the processing device is further configured to execute instructions that cause the photorefraction ocular screening device to wirelessly transmit the plurality of images and the refractive error of the examinee to a remote device” in claim 16;
“the processing device is further configured to execute instructions that cause the photorefraction ocular screening device to activate two or more of the plurality of NIR LEDs at a time to present a plurality of different illumination patterns to the examinee” in claim 18; and
“the processor including processing logic programmed to: focus the lens component to locate both pupils of an examinee; activate the speaker to provide the audible attention-getting stimuli; control operation of the plurality of NIR LEDs to illuminate both pupils of the examinee in a plurality of different illumination patterns comprising activating two or more of the plurality of NIR LEDs at a time; capture, using the image capture component, a plurality of images of the pupils corresponding to the plurality of different illumination patterns; confirm that the plurality of images meet predefined criteria; display the plurality of images on the operator display screen; analyze the plurality of images to determine refractive error of the examinee; display operator-relevant information on the operator display screen; and wirelessly transmit the plurality of images and the refractive error of the examinee to a remote device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 “wherein the device is configured for mobility” particularly “mobility” has clarity issues.  It is unclear what would constitute “mobile.”  That is does the device have wheels, like a mobile home, or does it mean that the device can easily be picked up, i.e. handheld, or it has the capability of being movable, for example with a crane.  For purposes of examination the examiner will apply broadest reasonable interpretation, see MPEP 2111, and assume that any of these interpretations, or their functional equivalents, will read on the limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 9 and 19 “wherein each illumination pattern is characterized in terms of decentration from a center optical axis and an angle in a plane perpendicular to the optical axis” fails to further limit the invention.  The claims note a particular way to describe the illumination patterns, however, there is no further structural or functional limitation..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. US Patent Application Publication 2009/0079937, of record, in view of Sheridan US Patent 2,893,288, of record.
Regarding claim 1 Chen discloses a photorefraction ocular device (abstract e.g. figures 1-3 adaptive photoscreening system 100), comprising: a single housing body (e.g. unit 210); an image capture component (e.g. image detector 150) positioned within the single housing body (see figure 3), the image capture component being configured to capture one or more images of at least one pupil of an examinee (inter alai abstract & paragraph [0007] “image detection system that captures ocular images of the examinee”); a lens component coupled to the image capture component (e.g. paragraph [0100] “the lens of respective camera 150”); a plurality of light emitting diodes, LEDs (e.g. irradiation sources 141 and/or 142, paragraphs [0035, 0038 & 0054] note they may be LEDs), coupled to the single housing body (see figure 3); an operator display screen (e.g. laptop computer/computer control 110 has an operators screen, see figure 2) coupled to the single housing body (figure 2 shows 110 coupled to 210 by a wire); and a processor positioned (e.g. computer control system 110), the processor including processing logic programmed to: control operation of the plurality of LEDs to illuminate the at least one pupil (abstract); focus the lens component to view the at least one pupil (paragraphs [0100-02] discuss auto-calibration for a “well- focused image” and particularly states “the lens of respective camera 150 is automatically adjusted to frame the region of the eye(s) of an examinee”); capture one or more images of the at least one pupil using the image capture component (abstract); locate the pupil in the one or more images (inter alia paragraph [0057] “system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s)”); display the one or more images of the pupil on the operator display screen (inter alia paragraph [0055] discusses images displayed on computer screen for operator); and analyze the one or more images of the pupil to determine refractive error of the examinee (inter alia paragraph [0057] “From the spatially integrated intensity profiles of the sequenced images, refractive errors are determined”).
Chen does not disclose the processor is positioned in the single housing body.
Sheridan teaches an eye-testing device (title, e.g. figure 1) that has all components contained in a single housing body (viewing box 1) for the purpose of having a portable, rugged, and compact eye-testing apparatus (inter alia column 2 lines 30-31).  Further, Chen discloses the claimed invention except for having all of the elements arranged in or on a single housing.  It has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), see MPEP 2144.  Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the device disclosed by Chen incorporate the elements (e.g. screens, speakers, etc.) in a single housing, as taught by Sheridan, for the purpose of having a portable, rugged, and compact eye-testing apparatus.
Regarding claim 2 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses wherein both pupils of the examinee are captured at the same time (inter alia paragraph [0057] “system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s) featuring both eyes”).
Regarding claim 3 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen does not specifically disclose wherein the device is programmed to wirelessly transfer the one or more images of the pupil and the refractive error of the pupil to a remote device.  The examiner takes Official Notice that laptop computers, such as seen in figure 2, commonly have wireless connections and that feature could be used to transfer files to a server for the purposes of backing up records, maintaining a central record system or for consultation with another professional.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wirelessly transfer the one or more images of the pupil and the refractive error of the pupil to a remote device as a matter of routine for the purposes of backing up records, maintaining a central record system or for consultation with another professional.
Regarding claim 4 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses wherein the plurality of LEDs (e.g. 141 and/or 142) present near-infrared (NIR) illumination when activated (inter alia paragraph [0035 & 0054] “near-infrared ocular irradiation source 142”).
Regarding claim 5 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses wherein the plurality of LEDs are arranged in a hexagonal configuration (figure 6C shows several rings of LEDs, each having 6 LEDs, see annotated figure 1 below).
[AltContent: textbox (5)][AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: textbox (6)]
    PNG
    media_image1.png
    314
    409
    media_image1.png
    Greyscale

Figure 1.  Annotated portion of Chen figure 6C showing multiple concentric rings of LEDs, each ring having six LEDs.


Regarding claim 6 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses wherein the plurality of LEDs are arranged in three concentric rings (figure 6C shows at least 3 concentric rings).
Regarding claim 7 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses wherein two or more of the plurality of LEDs are activated at a time to present a plurality of different illumination patterns to the examinee (light sources, i.e. 141, 142 & 120, are illuminated in different patterns, see among other places paragraphs [0046, 0052, 0057, 0066, 0100, 0115 & 0122-24], e.g.  paragraph [0122] states that the device “utilizes multiple-light-source stimuli 141, 142 in a two-dimensional array to cover various source-detector angles and eccentricities; and provides digital multiple-shot image detectors 150,” paragraph [0123] notes the device uses “a time-sequence of light sources 141, 142 of various spectral signatures” and paragraph [0124] notes that the device “adjusts room light environment 120 to control the examinee's pupil size”).  
Regarding claim 8 the combination of Chen and Sheridan discloses the device of claim 7, as set forth above.  Chen further discloses wherein one image of the pupil is captured for each illumination pattern (implicit if a particular pattern is made to test the eye(s) that an image would be taken, since the images are used to determine refractive errors, as set forth above).
Regarding claim 9 the combination of Chen and Sheridan discloses the device of claim 7, as set forth above.  Chen further discloses wherein each illumination pattern is characterized in terms of decentration from a center optical axis and an angle in a plane perpendicular to the optical axis (light pattern could be characterized using this frame work).
Regarding claim 10 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses wherein the device is configured for mobility (paragraph [0035] “lightweight and is easy to position”).  Further, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art; /n re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) see MPEP 2144.04.
Regarding claim 11 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses it is further comprising an audible attention-getting stimuli configured to attract an examinee's direction of gaze toward the lens component (paragraph [0085] “…audio may be continuously played as if the video character is coming back to keep the examinee's attention …”).
Regarding claim 12 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses it is further comprising a visual attention-getting stimuli configured to attract an examinee's direction of gaze toward the lens component (inter alia paragraph [0039] “a user-interface program that enables a trained operator to launch a video feature”).
Regarding claim 13 the combination of Chen and Sheridan discloses the device of claim 1, as set forth above.  Chen further discloses wherein the operator display screen is further configured to display operator-relevant information (inter alia paragraph [0055] particularly “images are acquired and displayed on-screen of the control computer for an operator to see”).
Regarding claim 14 Chen discloses a photorefraction ocular screening device (abstract e.g. figures 1-3 adaptive photoscreening system 100), comprising: a single housing body (e.g. 210); an image capture component (e.g. 150) positioned within the single housing body (see figure 3); a lens component coupled to the image capture component (e.g. paragraph [0100] “the lens of respective camera 150”); a plurality of near-infrared light emitting diodes, NIR LEDs (e.g. near-infrared ocular irradiation source 142 & paragraph [0035] “142 includes a two-dimensional infrared display (e.g., infrared LED assembly)”), coupled to the single housing body (see figure 3); an attention-getting stimuli comprising audible stimuli (paragraph [0085] “…audio may be continuously played as if the video character is coming back to keep the examinee's attention …”) and visual stimuli (inter alia paragraph [0039] “a user-interface program that enables a trained operator to launch a video feature”); an operator display screen (e.g. laptop computer/computer control 110 has an operators screen, see figure 2) coupled to the single housing body (figure 2 shows 110 coupled to 210 by a wire); and a processing device (e.g. computer control system 110), the processing device configured to execute instructions that cause the photorefraction ocular screening device to: activate the attention-getting stimuli to attract an examinee's direction of gaze toward the lens component (paragraph [0039] “110 is configured to display a user-interface program that enables a trained operator to launch a video feature for the examinee” implicit the video includes both audio & visual given inter alia  paragraph [0085] discussing displaying video & playing music/audio to keep examinee’s attention); focus the lens component (paragraphs [0100-02] discuss auto-calibration for a “well- focused image” and particularly states “the lens of respective camera 150 is automatically adjusted to frame the region of the eye(s) of an examinee”) to view both pupils of the examinee (inter alia paragraph [0057] “system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s) featuring both eyes”); control the plurality of NIR LEDs to illuminate both pupils of the examinee in a plurality of different illumination patterns (light sources, i.e. 141, 142 & 120, are illuminated in different patterns, see among other places paragraphs [0046, 0052, 0057, 0066, 0100, 0115 & 0122-24], e.g.  paragraph [0122] states that the device “utilizes multiple-light-source stimuli 141, 142 in a two-dimensional array to cover various source-detector angles and eccentricities; and provides digital multiple-shot image detectors 150,” paragraph [0123] notes the device uses “a time-sequence of light sources 141, 142 of various spectral signatures” and paragraph [0124] notes that the device “adjusts room light environment 120 to control the examinee's pupil size”); capture, using the image capture component, a plurality of images of the pupils (abstract) corresponding to the plurality of different illumination patterns (implicit if a particular pattern is made to test the eye(s) that an image would be taken, since the images are used to determine refractive errors, as set in paragraph [0057]); locate the pupils in the plurality of images (inter alia paragraph [0057] “system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s)”); display the plurality of images on the operator display screen (inter alia paragraph [0055] discusses images displayed on computer screen for operator); analyze the plurality of images to determine refractive error of the examinee (inter alia paragraph [0057] “From the spatially integrated intensity profiles of the sequenced images, refractive errors are determined”); and display operator-relevant information on the operator display screen (inter alia paragraph [0055] particularly “images are acquired and displayed on-screen of the control computer for an operator to see”).
Chen does not disclose the processor is positioned in the single housing body.
Sheridan teaches an eye-testing device (title, e.g. figure 1) that has all components contained in a single housing body (viewing box 1) for the purpose of having a portable, rugged, and compact eye-testing apparatus (inter alia column 2 lines 30-31).  Further, Chen discloses the claimed invention except for having all of the elements arranged in or on a single housing.  It has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), see MPEP 2144.  Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the device disclosed by Chen incorporate the elements (e.g. screens, speakers, etc.) in a single housing, as taught by Sheridan, for the purpose of having a portable, rugged, and compact eye-testing apparatus.
Regarding claim 15 the combination of Chen and Sheridan discloses the device of claim 14, as set forth above.  Chen further discloses wherein the processing device is further configured to execute instructions that cause the photorefraction ocular screening device to calibrate the photorefraction ocular screening device to ensure that both pupils are detected (inter alia paragraph [0057] “system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s) featuring both eyes”) and predetermined acceptance criteria are met (e.g. figure 9, particularly steps 930 & 940; figure 10, particularly step 1010; and figure 11, particularly steps 1110, 1120 & 1130).
Regarding claim 16 the combination of Chen and Sheridan discloses the device of claim 14, as set forth above.  Chen further discloses Chen does not specifically disclose wherein the device is programmed to wirelessly transfer the one or more images of the pupil and the refractive error of the pupil to a remote device.  The examiner takes Official Notice that laptop computers, such as seen in figure 2, commonly have wireless connections and that feature could be used to transfer files to a server for the purposes of backing up records, maintaining a central record system or for consultation with another professional.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wirelessly transfer the one or more images of the pupil and the refractive error of the pupil to a remote device as a matter of routine for the purposes of backing up records, maintaining a central record system or for consultation with another professional.
Regarding claim 17 the combination of Chen and Sheridan discloses the device of claim 14, as set forth above.  Chen further discloses wherein the operator-relevant information comprises feedback regarding progress of the examination (paragraph [0098] notes the operator is prompted at various points).
Regarding claim 18 the combination of Chen and Sheridan discloses the device of claim 14, as set forth above.  Chen further discloses wherein the processing device is further configured to execute instructions that cause the photorefraction ocular screening device to activate two or more of the plurality of NIR LEDs at a time to present a plurality of different illumination patterns to the examinee (light sources, i.e. 141, 142 & 120, are illuminated in different patterns, see among other places paragraphs [0046, 0052, 0057, 0066, 0100, 0115 & 0122-24], e.g.  paragraph [0122] states that the device “utilizes multiple-light-source stimuli 141, 142 in a two-dimensional array to cover various source-detector angles and eccentricities; and provides digital multiple-shot image detectors 150,” paragraph [0123] notes the device uses “a time-sequence of light sources 141, 142 of various spectral signatures” and paragraph [0124] notes that the device “adjusts room light environment 120 to control the examinee's pupil size”).
Regarding claim 19, the limitations of claim 19 are the same as the limitations of claim 9 and claim 19 is rejected for the same reasons.
Regarding claim 20 Chen discloses a photorefraction ocular screening device (abstract e.g. figures 1-3 adaptive photoscreening system 100), comprising: a single housing body (e.g. 210) having a first end and a second end opposite the first end (see annotated figure 2 below); an image capture component (e.g. 150) positioned within the single housing body (see figure 3); a lens component coupled to the image capture component (e.g. paragraph [0100] “the lens of respective camera 150”); a plurality of near-infrared light emitting diodes, NIR LEDs (e.g. near-infrared ocular irradiation source 142 & paragraph [0035] “142 includes a two-dimensional infrared display (e.g., infrared LED assembly)”), coupled to the first end of the single housing body (see annotated figure 2 below) in a hexagonal arrangement (figure 6C shows several rings of LEDs, each having 6 LEDs, see annotated figure 1 above); a speaker paragraph [0085] discusses an audio being played, necessitating a speaker), the speaker being configured to provide audible attention-getting stimuli (paragraph [0085] “…audio may be continuously played as if the video character is coming back to keep the examinee's attention …”); an operator display screen (e.g. laptop computer/computer control 110 has an operators screen, see figure 2) coupled to the second end of the single housing body (figure 2 shows 110 coupled to 210 by a wire); and a processor (e.g. computer control system 110), the processor including processing logic programmed to: focus the lens component (paragraphs [0100-02] discuss auto-calibration for a “well- focused image” and particularly states “the lens of respective camera 150 is automatically adjusted to frame the region of the eye(s) of an examinee”) to locate both pupils of an examinee (inter alia paragraph [0057] “system 100 is configured to automatically find two infrared pupil reflections within acquired photoscreening image(s) featuring both eyes”); activate the speaker to provide the audible attention-getting stimuli (paragraph [0039] “110 is configured to display a user-interface program that enables a trained operator to launch a video feature for the examinee” implicit the video includes both audio & visual given inter alia  paragraph [0085] discussing displaying video & playing music/audio to keep examinee’s attention); control operation of the plurality of NIR LEDs to illuminate both pupils of the examinee in a plurality of different illumination patterns comprising activating two or more of the plurality of NIR LEDs at a time (light sources, i.e. 141, 142 & 120, are illuminated in different patterns, see among other places paragraphs [0046, 0052, 0057, 0066, 0100, 0115 & 0122-24], e.g.  paragraph [0122] states that the device “utilizes multiple-light-source stimuli 141, 142 in a two-dimensional array to cover various source-detector angles and eccentricities; and provides digital multiple-shot image detectors 150,” paragraph [0123] notes the device uses “a time-sequence of light sources 141, 142 of various spectral signatures” and paragraph [0124] notes that the device “adjusts room light environment 120 to control the examinee's pupil size”); capture, using the image capture component, a plurality of images of the pupils corresponding to the plurality of different illumination patterns (abstract); confirm that the plurality of images meet predefined criteria (e.g. figure 9, particularly steps 930 & 940; figure 10, particularly step 1010; and figure 11, particularly steps 1110, 1120 & 1130); display the plurality of images on the operator display screen (inter alia paragraph [0055] discusses images displayed on computer screen for operator); analyze the plurality of images to determine refractive error of the examinee (inter alia paragraph [0057] “From the spatially integrated intensity profiles of the sequenced images, refractive errors are determined”); display operator-relevant information on the operator display screen (inter alia paragraph [0055] particularly “images are acquired and displayed on-screen of the control computer for an operator to see”).
Chen does not disclose the speaker and the processor are positioned within the single housing body; and wirelessly transmit the plurality of images and the refractive error of the examinee to a remote device.
Regarding wireless transmission – Chen does not specifically disclose wherein the device is programmed to wirelessly transfer the one or more images of the pupil and the refractive error of the pupil to a remote device.  The examiner takes Official Notice that laptop computers, such as seen in figure 2, commonly have wireless connections and that feature could be used to transfer files to a server for the purposes of backing up records, maintaining a central record system or for consultation with another professional.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wirelessly transfer the one or more images of the pupil and the refractive error of the pupil to a remote device as a matter of routine for the purposes of backing up records, maintaining a central record system or for consultation with another professional.
Regarding the speaker and the processor being positioned within the same housing – Sheridan teaches an eye-testing device (title, e.g. figure 1) that has all components contained in a single housing body (viewing box 1) for the purpose of having a portable, rugged, and compact eye-testing apparatus (inter alia column 2 lines 30-31).  Further, Chen discloses the claimed invention except for having all of the elements arranged in or on a single housing.  It has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), see MPEP 2144.  Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the device disclosed by Chen incorporate the elements (e.g. screens, speakers, etc.) in a single housing, as taught by Sheridan, for the purpose of having a portable, rugged, and compact eye-testing apparatus.
[AltContent: textbox (2nd end)][AltContent: textbox (1st end)][AltContent: ][AltContent: ][AltContent: connector]
    PNG
    media_image2.png
    586
    488
    media_image2.png
    Greyscale

Figure 2.  Annotated version of Chen figure 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marcus et al. “Form-deprivation myopia in the guinea pig (Cavia porcellus)” Vision Research 46, pp 267-283, 2006; in regards to “a typical measurement” for refractive error of a cornea where the measurement was done using three concentric rings of LEDs in hexagonal arrangement, see section 2.4.3 and figure 2D on page 270.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                       August 23, 2022